Title: 4th.
From: Adams, John Quincy
To: 


       After breakfast I return’d to College, and on the way stopp’d at the President’s. He was not at home, but Mrs. Willard desired me to take a letter for Sophy, who is now on a visit at Newbury-Port. At about 10 o’clock I went with a number of scholars in the stage carriage, for Boston: just as we were going off we met Cranch who had walk’d up from Boston expecting there would be a meeting of the ΦBK this forenoon, but as it is deferr’d till to-morrow, he return’d with us.
       I attended Court, but there were no causes of any great importance argued.
       Dined with Mr. Dawes, in company with Mr. Gardiner, who was once an orator on the 4th. of July. He is an original character, but shows much more wit in his private conversation, than in his public performances.
       I had engaged a place in the stage to go to Newbury Port to-morrow, and I found some difficulty to disengage myself: however another person applied in the afternoon, and I retain’d my place for Friday.
       Passd the evening at Mr. Smith’s, with Mr. and Mrs. Otis, and Dr. Welch and his lady; lodg’d with my cousin at Mr. Foster’s.
      